Citation Nr: 9912132	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  91-46 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for disability of the 
right upper extremity manifested by loss of sensation of the 
right hand.

2.  Initial rating for residuals of a carpal tunnel release 
of the left hand, currently evaluated as noncompensably (0 
percent) disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1984 to 
March 1990.  

This appeal arises from an October 1990 rating decision by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which granted 
service connection for postoperative residuals of carpal 
tunnel release of the left hand (assigning a 0 percent 
evaluation), and which denied service connection for 
disability of the right upper extremity manifested by a loss 
of sensation of the right hand.

The current appeal is before the Board for the sixth time, 
having been remanded previously in April 1992, August 1993, 
March 1994, March 1996 and April 1997, to fulfill VA's duty 
to assist the veteran in developing the facts pertinent to 
his claim.  Moreover, in March and April 1995, the Board 
advised the veteran his claim had been handled by a Board 
attorney subsequently found to have tampered with claims 
files.  Although there was no evidence the veteran's file was 
among those altered, he was offered the opportunity to 
inspect the file independently to determine whether any 
evidence appeared to be missing.

The RO has attempted to comply with most recent (April 1997) 
remand instructions, and the claims file has been returned to 
the Board for further appellate review.

Additionally, the Board notes that in his March 1990 
application for compensation, the veteran requested service 
connection for "loss of feeling in both hands" (emphasis 
added).  However, only the issue of loss of feeling in the 
right hand was adjudicated.  Service connection for left 
carpal tunnel release was granted, as noted below, but loss 
of feeling of the left hand was not shown to be related to 
this surgery, and has not been evaluated as a residual of the 
service connected condition.  Accordingly, the unadjudicated 
issue of service connection for disability of the left upper 
extremity manifested by loss of sensation of the left hand is 
referred to the RO for appropriate action, consistent with 
the remainder of this decision.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the veteran's appeal has been 
obtained by the RO.

2.  A disability of the right upper extremity manifested by a 
loss of sensation of the right hand originated during the 
veteran's military service, and the medical evidence of 
record demonstrates that such symptoms have been continuous 
from the time first manifested to the present.

3.  The residuals of a carpal tunnel release of the left hand 
are manifested by a non-tender, non-adherent, painless 6-
centimeter scar, with no cosmetic impairment, and no other 
symptomatology; this condition has remained essentially 
stable since the effective date of service connection.


CONCLUSIONS OF LAW

1.  A disability of the right upper extremity manifested by a 
loss of sensation of the right hand was incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  The criteria for a compensable evaluation for residuals 
of carpal tunnel release of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.27, 4.31, 4.118, 
Diagnostic Code (DC) 7804, 7805, 4.124, DC 8615 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Disability of the Right Upper 
Extremity Manifested by Loss of Sensation of the Right Hand.

The veteran has claimed entitlement to service connection for 
disability of the right upper extremity manifested by a loss 
of sensation of the right hand.  As a preliminary matter, the 
Board finds that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  As discussed further 
below, the Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no additional action is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a). 

Service medical records show that the veteran complained of 
bilateral numbness of the fingers of hands during his active 
duty, which reportedly was first noticed in early 1988.  He 
was treated for rashes on the hands, and for chemically 
induced dermatitis on several occasions, dating to 1986.  The 
veteran also developed carpal tunnel syndrome (CTS) of the 
left wrist during his active duty, confirmed by EMG and nerve 
conduction velocity studies (NCS).  Surgery to release this 
condition was performed in July 1989, with January 1990 NCS 
tests showing that the nerve conduction block attributable to 
CTS had been cleared.  The interpreting physician at that 
time raised the question of whether the veteran's numbness 
might be due to a spinal cord problem.  In January and 
February 1990, after X-rays revealed no spinal abnormalities, 
Army physicians diagnosed peripheral neuropathy of unknown 
etiology.

The veteran filed his claim for VA compensation in March 
1990, and was examined at the M&ROC in Wichita in April of 
that year.  The examination report noted the veteran's 
complaints of a glove-like loss of feeling in the fingers of 
both hands, which caused him to drop things at work, and 
diminished his sense of heat, cold and pain, resulting in 
occasional burns and other problems.  A sensory examination 
reportedly revealed inconsistencies in the veteran's 
description of loss of feeling, and he was able to manipulate 
items with little difficulty.  The examiner, without 
reference to the prior in-service medical history, found no 
evidence of neurological dysfunction and diagnosed conversion 
reaction or malingering as the cause of his problems, 
suggesting "a thorough psychiatric evaluation."  A VA 
radiologist, however, did note "suspicious right ulnar nerve 
entrapment at the elbow."  A September 1992 VA examination 
confirmed the veteran's subjective symptoms, but could 
identify no direct physical cause, suggesting possible 
alternatives such as neuropathy, conversion reaction, or a 
central nervous system disease.  There is no suggestion of 
malingering or "faking" in this report.

In August 1993, after the RO continued its prior denials of 
service connection, the Board remanded the claim for the 
second time, directing that neurologic, dermatologic and 
psychiatric examinations be performed to attempt to identify 
a cause of the veteran's symptoms.  In March 1994, after the 
RO advised that they could not locate the veteran and 
continued the denial of service connection, the Board 
required further efforts to locate the veteran and obtain the 
examinations.  The veteran was relocated in April 1994, and 
VA compensation examinations and a social and industrial 
survey were performed in May 1994.  The survey report noted 
no apparent psychological or functional problems with the 
veteran, who was temporarily unemployed, but expected to be 
re-employed in the near future, and was apparently a drilling 
member of the Kansas Air National Guard (no National Guard 
medical records have been obtained by the RO).  A psychiatric 
examination found no pathology, and characterized the veteran 
as pleasant and polite.  The examiner found no signs of 
somatization disorder or malingering and suggested a 
neurologic cause or "a vascular disease such as Raynaud's 
Phenomena."  A neurological examiner found essentially 
normal results in NCS tests, and only "mild slowing of the 
right ulnar nerve conduction at the right elbow," which he 
felt was insufficient to explain the veteran's symptoms.  He 
therefore suggested "emotional factors" might be a cause.  
A dermatologic examination resulted in a diagnosis of atopic 
dermatitis with lichen simplex chronicus, but no opinion was 
offered as to the relationship between this and the veteran's 
loss of sensation, as requested by the Board's remand(s).  
The RO confirmed its denial of service connection in July 
1994.  

In March 1996, the Board again remanded the claim for new 
neurologic and dermatologic examinations, and for a vascular 
examination, with instructions that all examiners should 
indicate whether it was at least as likely as not that any 
such condition(s) discovered were the cause of the veteran's 
loss of sensation in the hands.  Examinations were performed 
at the Wichita M&ROC in July and September 1996.  A "scars 
(skin)" examination was performed in July 1996 by a 
physician's assistant in place of the "dermatology 
examination by a board-certified specialist, if available," 
which had been requested.  This examination noted the carpal 
tunnel operation scar on the left wrist and observed that 
vascular supply to the scar area appeared adequate, but did 
not relate any findings to the veteran's symptoms and failed 
to examine the right upper extremity.  In September 1996, the 
neurologic examiner again found no NCS abnormalities or signs 
indicating upper extremity peripheral nerve injury.  The 
examiner felt the veteran's "refractory and prolonged" 
symptoms were genuine, and noted that the veteran's wife 
confirmed certain of his symptoms.  He suggested the 
possibility of a generalized peripheral neuropathy or 
cervical spinal cord abnormality, and noted tests which would 
be required to identify those problems.  However, neither he 
nor the M&ROC took action to obtain such tests.  A peripheral 
nerve examination likewise found no objective signs of 
pathology to explain the veteran's condition, but suggested a 
possible local lesion in the spinal cord such as a syrinx.  
An MRI of the cervical spine was performed in October 1996, 
with a small posterior central disc bulge at C2-3 noted, but 
no syrinx found.  Additional NCS testing and a sampling of 
electromyelogram to rule out myotonia were recommended in the 
September report, but not performed.  No vascular examination 
was performed.

In April 1997, the Board noted these and other deficiencies 
in complying with the March 1996 remand instructions, and 
directed the M&ROC to obtain new neurology, vascular and 
dermatology examinations, containing opinions as to whether 
any defects identified in such examinations were at least as 
likely as not related to the veteran's upper extremity 
symptoms.  The examinations were scheduled, and a notice was 
sent to the veteran's post office box in Howard, Kansas, in 
August 1997, advising him of the dates and times.  However, 
the letter was returned to the M&ROC by the U.S. Postal 
Service, marked "refused."  A letter sent to the veteran's 
post office box in January 1998, however, was returned with 
the indication that he had moved, and provided a new address 
in Severy, Kansas, which the Board notes is shown as the 
veteran's current address of record.  A letter sent to that 
address in October 1998 was returned, marked "no forwarding 
available."

"In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him.  It is only where a 
file discloses other possible and plausible addresses that an 
attempt should be made to locate him at the alternate known 
address before finding abandonment of a previously 
adjudicated benefit."  Hyson v. Brown, 5 Vet.App. 262, 265 
(1993).  Since the RO appears to have attempted, 
unsuccessfully, to contact the veteran at all known plausible 
addresses, the Board finds that VA's duty to assist with 
respect to obtaining medical evidence has been satisfied, 
notwithstanding the fact that certain examinations directed 
by prior remands have not been completed.  As the United 
States Court of Appeals for Veterans Claims has noted, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  See also Zarycki v. 
Brown, 6 Vet.App. 91, 100 (1993).

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1131.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein."  See 38 C.F.R. § 3.303(a).  The 
requirement for in-service incurrence is satisfied under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence linking the current 
disability to the in-service symptoms must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).

In the veteran's case, the Board finds that service 
connection for disability of the right upper extremity 
manifested by a loss of sensation of the right hand (the only 
service connection issue before the Board) is warranted, 
based on continuous symptomatology since service, as provided 
in 38 C.F.R. § 3.303(b) and Savage, supra.  The veteran's 
loss of feeling in both hands began, and was well-documented, 
during his active service.  It is clear that the condition 
continued to exist at the time of his release from active 
duty, and it was diagnosed in-service as peripheral 
neuropathy of unknown etiology.  The same symptoms have been 
consistently reported by the veteran since his release from 
active duty, at numerous VA examinations.  In all instances 
but one, VA examiners have apparently accepted the veteran's 
reports as genuine, although no etiology for the condition 
has been isolated.  Although laypersons may not offer medical 
diagnoses or opinions as to the etiology of a condition, this 
does not prevent them from offering competent, probative 
testimony related to their observation of the apparent 
physical manifestations of a condition, particularly where 
continuity of symptomatology is at issue.  See Falzone v. 
Brown, 8 Vet.App. 398, 403 (1995).

Accordingly, given the well-documented continuity of the 
veteran's symptoms, and the clear origin of those symptoms 
during active duty, the Board finds that a disability of the 
right upper extremity manifested by a loss of sensation of 
the right hand was incurred during active military service, 
and service connection for the condition must be granted.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b); Savage, 10 
Vet.App. at 495-497.
 
Initial Rating for Residuals of Carpal Tunnel Release of the 
Left Hand.

The veteran has claimed entitlement to a compensable rating 
for residuals of a carpal tunnel release of the left (minor) 
hand.  This is an original claim placed in appellate status 
by a notice of disagreement (NOD) taking exception with the 
initial rating award.  Accordingly, his claim must be deemed 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA's duty to assist arises.  See Fenderson v. 
West, 12 Vet.App. 119, 127 (U. S. Vet. App. Jan. 20, 1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet.App. at 
125-127, citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 
(ratings to be assigned "in the light of the whole recorded 
history").  Although the veteran refused to accept mail 
advising him of his latest scheduled VA examination, the 
Board finds that VA's duty to assist was satisfied to the 
extent possible by the various other examination and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Much of the veteran's medical history has been discussed 
above.  The Board notes in particular that the nerve 
conduction delays (block) noted prior to his July 1989 carpal 
tunnel release surgery were apparently corrected, based on 
the January 1990 NCS studies.  Subsequent VA medical 
examinations have continued to show no neurologic residuals 
relating to either carpal tunnel syndrome (CTS) or to the 
release surgery.  There is no indication from the medical 
evidence that the veteran's loss of feeling in the hands is 
related in any way to CTS or to the release surgery.  The 
veteran has reported no pain at the surgical site, and the 
sole objective residual of the surgery appears to be a 6-
centimeter scar running from the mid-palm up the center of 
the left wrist, which is "pencil-thin" and non-adherent, 
with no inflammation, swelling, keloid formation or other 
impairment, and no cosmetic impact.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's condition has been rated under diagnostic code 
7804-8515, as a superficial, tender and painful scar assessed 
as neuritis of the medial nerve.  See 38 C.F.R. § 4.27.  
Since there is no evidence that the veteran's operative scar 
is tender and painful, a 10 percent rating under 38 C.F.R. 
§ 4.118, DC 7804 may not be granted.  Additionally, in the 
absence of any evidence of pain or paralysis related to the 
carpal tunnel release surgery, there is no basis for 
assignment of a 10 percent rating for mild impairment under 
DC 8615.  In evaluating the severity of a disability, 
consideration also must be given to the potential application 
of various other provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran.  See Suttmann 
v. Brown, 5 Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 
1 Vet.App. 589, 592-593 (1991).  However, since there is no 
evidence of any disability related to the surgery and no 
evidence of any remaining impairment from carpal tunnel 
syndrome, no apparent basis exists for the assignment of a 
compensable rating under any other diagnostic code.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  Accordingly, the 
Board finds that the RO's assignment of a 0 percent schedular 
rating for residuals of a carpal tunnel release of the left 
hand is fully justified and appropriate.

When evaluating a rating claim, the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or it may reach such a conclusion on its own.  
See Floyd v. Brown, 8 Vet.App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet.App. 337, 338-339 (1996).  In the present case, 
the Board notes that there has been no assertion or showing 
that any residuals of a carpal tunnel release of the left 
hand have caused any interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" and need not remand this 
matter to the RO for consideration.  See Bagwell, 9 Vet.App. 
at 338-339; Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Service connection for disability of the right upper 
extremity manifested by a loss of sensation of the right hand 
is granted.

A compensable rating for residuals of a carpal tunnel release 
of the left hand is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

